DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Rodriguez, Michael on 09/13/2021 and 09/16/2021.

1. 	(Currently Amended)	A method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF), a non-access stratum (NAS) message, wherein the NAS message includes information on a registration result of the UE; 
determining that the UE is only registered for at least one emergency service according to the information on the registration result[[,]] in case that the NAS message indicates that the UE is registered for the at least one emergency service as the registration result; and 
in response to determining, releasing protocol data unit (PDU) sessions not associated with the emergency services.

2.	(Canceled)	


releasing protocol data unit (PDU) sessions not associated with emergency services;
as part of the PDU sessions release procedure, generating a non-access stratum (NAS) message including information on a registration result of a user equipment (UE), wherein the NAS message indicates whether the UE is registered for at least one emergency service; and 
transmitting, to the UE, the NAS message, 
wherein the UE is determined to be only registered for the at least one emergency service according to the information on the registration result, in case that the NAS message indicates that the UE is registered for the at least one emergency service as the registration result.

4.	(Canceled)	

5.	(Currently Amended)	A user equipment (UE), the UE comprising:
a transceiver; and
at least one of processor coupled with the transceiver and configured to:
receive, from an access and mobility management function (AMF), a non-access stratum (NAS) message, wherein the NAS message includes information on a registration result of the UE, 
determine that the UE is only registered for at least one emergency service according to the information on a registration result, in case that the NAS message indicates that the UE is registered for the at least one emergency service as the registration result, and 
in response to determining, release protocol data unit (PDU) sessions not associated with the emergency services.

6.	(Canceled)	

7.	(Currently Amended)	An access and mobility management function (AMF), the AMF comprising:
a transceiver; and
at least one of processor coupled with the transceiver and configured to:
release protocol data unit (PDU) sessions not associated with emergency services,
as part of the PDU sessions release procedure, generate a non-access stratum (NAS) message including information on a registration result of a user equipment (UE), wherein the NAS message indicates whether the UE is registered for at least one emergency service, and
transmit, to the UE, the NAS message,
wherein UE is determined registered for the at least one emergency service according to the information on the registration result, in case that the NAS message indicates that the UE is registered for the at least one emergency service as the registration result.

8.	(Canceled)	



Allowability Notice
In view of amended claims and further search, Claims 1, 3, 5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: Khetawat (US 20090264095 A1) in view of Takakura (US 20210267001 A1) and YAN (CN 110636604A) is considered as the most relevant document in the prior art, which discloses a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from an access and mobility management function (AMF), a non-access stratum (NAS) message, (Takakura (US 20210267001 A1) [0254])
wherein the NAS message includes information on a registration result of the UE; (Takakura (US 20210267001 A1) [0254]) (Khetawat (US 20090264095 A1)[0107])
determining that the UE is only registered for at least one emergency service according to the information on the registration result[[,]] in case that the NAS message indicates that the UE is registered for the at least one emergency service as the registration result; and  (Khetawat (US 20090264095 A1)[0107])
releasing protocol data unit (PDU) sessions not associated with the emergency services. (See YAN Fig. 3, [0114])
	Khetawat in view of Takakura and Yan does not discloses the technical features in Claims 1 and 5 of in response to determining.  In other words, there is no interrelation NAS message and PDU session release.  
Won (US 20210250890 A1) discloses determining that the UE is only registered for at least one emergency service according to the information on the registration result[[,]] in case that the NAS message indicates that the UE is registered for the at least one emergency service as the registration result; and in response to determining, releasing protocol data unit (PDU) sessions not associated with the emergency services. (See Won [0186] [0232]).  However, the effective filing date for Won reference is after the effective filing date of the current application. 
Claims 3 and 7 are similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644